[Cite as Brown v. Hall, 123 Ohio St. 3d 381, 2009-Ohio-5592.]




               BROWN, APPELLANT, v. HALL, WARDEN, APPELLEE.
          [Cite as Brown v. Hall, 123 Ohio St. 3d 381, 2009-Ohio-5592.]
Habeas corpus — Remanded to appellate court for entry of judgment of dismissal
        — Appellate court erred in addressing merits when petition filed in county
        other than county in which petitioner is incarcerated.
 (No. 2009-0819 — Submitted October 20, 2009 — Decided October 29, 2009.)
     APPEAL from the Court of Appeals for Stark County, No. 2009 CA 00034,
                                    2009-Ohio-1349.
                                 __________________
        Per Curiam.
        {¶ 1} We reverse the judgment of the Court of Appeals for Stark County
and remand the cause to that court to dismiss the habeas corpus petition of
appellant, Felix Brown Jr. The court of appeals erred in addressing the merits of
Brown’s habeas corpus claim because he incorrectly filed it in Stark County
instead of the county in which he is incarcerated, Richland County. See R.C.
2725.03 (“If a person restrained of his liberty is an inmate of a state benevolent or
correctional institution, the location of which is fixed by statute and at the time is
in the custody of the officers of the institution, no court or judge other than the
courts or judges of the county in which the institution is located has jurisdiction to
issue or determine a writ of habeas corpus for his production or discharge”).
Even though Brown’s petition reached the same district court of appeals it would
have had it been filed in the correct county, the court of appeals still lacked
jurisdiction to determine the merits of Brown’s petition. Goudlock v. Voorhies,
119 Ohio St. 3d 398, 2008-Ohio-4787, 894 N.E.2d 692, ¶ 17, citing Sevayega v.
Bobby, Mahoning App. No. 03 MA 48, 2003-Ohio-6395, 2003 WL 22839346, ¶
4.
                            SUPREME COURT OF OHIO




                                                            Judgment reversed
                                                          and cause remanded.
       MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
       PFEIFER, J., concurs in judgment only.
                             __________________
       Felix Brown Jr., pro se.
       Richard Cordray, Attorney General, and Gene D. Park, Assistant Attorney
General, for appellee.
                           ______________________




                                        2